Citation Nr: 1027814	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-29 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for hearing loss of the right ear, and if so, 
whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable evaluation for hearing loss of 
the left ear.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the US Navy from September 
1953 to August 1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  In May 2010, the appellant proffered testimony before 
the undersigned Veterans Law Judge; a transcript was prepared and 
has been included in the claims folder for review.  

It is noted that service connection for hearing loss of the right 
ear was originally denied in a rating action issued by the RO in 
April 1958.  From the claims file, it appears that although the 
RO did not comment on whether new and material evidence had been 
presented sufficient to reopen the appellant's claim, the RO 
found as such and then concluded that service connection was not 
warranted.  Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring the issue of whether 
any new and material evidence had been submitted to reopen the 
appellant's previously and finally denied claims).  Thus, that 
issue on appeal has been recharacterized as shown on the front 
page of this action.

The issue of entitlement to a compensable evaluation for hearing 
loss of the left ear is addressed in the REMAND portion of the 
decision below and it is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1958, the RO denied entitlement to service 
connection for hearing loss of the right ear because the 
appellant did not exhibit hearing loss of the right ear.  The 
appellant was notified of that decision along with his appellate 
rights, but he did not appeal the determination and thus the 
decision became final.

2.  The appellant now has hearing loss in his right ear for VA 
purposes.
 
3.  The appellant's current hearing loss of the right ear is 
related to his period of active duty.

4.  The appellant has been diagnosed as suffering from tinnitus.

5.  The evidence is in equipoise as to whether tinnitus began in 
service.


CONCLUSIONS OF LAW

1.  The RO's April 1958 decision denying entitlement to service 
connection for hearing loss of the right ear is final.  38 U.S.C. 
§ 3305(b) (1952, Supp. 1957); Veterans Administration Regulation 
1008; currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for hearing loss of the 
right ear is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (a) (2009).

3.  Resolving all reasonable doubt in the appellant's favor, the 
appellant's hearing loss of the right ear either began during or 
was otherwise caused by his military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.385 (2009).

4.  Resolving all reasonable doubt in the appellant's favor, the 
appellant's tinnitus either began during or was otherwise caused 
by his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the service 
member's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant has come before the Board claiming that he now 
suffers from hearing loss of the right ear and tinnitus.  He 
attributes both conditions to his military service and asks that 
the Board find in his favor, and grant service connection.  He 
has also asked that a compensable evaluation be assigned for his 
hearing loss of the left ear.

I.  New and Material Evidence

The record reflects that the RO issued a decision on the merits 
of the appellant's claim for service connection in April 1958.  
Because the appellant did not submit a Notice of Disagreement 
(NOD) to the rating decision denying service connection for 
hearing loss of the right ear, that determination became final 
based on the evidence then of record.  38 U.S.C. § 3305(b) (1952, 
Supp. 1957); Veterans Administration Regulation 1008; currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a) (2009), evidence is considered "new" 
if it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  For the purpose of 
determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The record reflects that when the appellant originally submitted 
his claim for benefits, the material that was reviewed included 
the appellant's service medical treatment records, a VA 
examination of March 1958, and his application for benefits.  
Upon reviewing these documents, the RO denied the claim.  The 
basis for the denial was, in part, that the current medical 
treatment records failed to show a diagnosis of hearing loss of 
the right ear.  Since then, the appellant has submitted written 
statements, he has provided testimony before the Board, and he 
has proffered VA medical treatment records.  Of particular 
interest are the VA medical records showing that the appellant 
has been diagnosed as suffering from hearing loss of the right 
ear.  

This evidence is new.  It was not of record prior to April 1958.  
This evidence is material because it does substantiate a 
previously unestablished fact.  The evidence does suggest and 
insinuate that the appellant now suffers from hearing loss of the 
right ear and that this condition may possibly be related to the 
appellant's military service.  All of this evidence is not 
cumulative and has not been previously seen and reviewed by the 
VA.  Hence, it is the conclusion of the Board that this evidence 
is material because it does relate to a previously unestablished 
fact necessary to substantiate the claim.  Accordingly, the Board 
concludes that the appellant has submitted evidence that is new 
and material, and the issue involving service connection for 
hearing loss of the right ear is reopened.

II.  Service Connection

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) 
has satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of notice 
or assistance, there is no prejudice to the appellant in 
proceeding with the issues on appeal given the favorable nature 
of the Board's decision on these issues.

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2009), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption period 
under 38 C.F.R. § 3.307) and the appellant presently has the same 
condition; or (2) a disease manifests itself during service (or 
during the presumptive period), but is not identified until 
later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the in-
service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which has 
stated that ". . . a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the result 
of a service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  The United States Court of 
Appeals for Veterans Claims, hereinafter the Court, has held that 
when aggravation of an appellant's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-connected.  
Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

A.  Hearing Loss - Right Ear

In the case of sensor neural hearing loss, service connection is 
granted if such disease is manifested in service, or manifested 
to a compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Under 38 C.F.R. § 3.385 
(2009), impaired hearing will be considered a disability for 
purposes of laws administered by VA when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  The 
failure to meet these criteria at the time of a service member's 
separation from active service is not necessarily a bar to 
service connection for hearing loss disability.  A claimant "may 
nevertheless establish service connection for a current hearing 
loss disability by submitting evidence that the current 
disability is related to service."  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2009); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).  The threshold for normal 
hearing is from 0 to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley, at 157; 38 C.F.R. 
§ 3.385 (2009).  

Service connection for hearing loss of the right ear has been 
denied by the RO and the appellant has appealed that action to 
the Board.  The basis of this denial was a VA medical opinion 
that concluded that it was less likely than not that the hearing 
loss in the appellant's right ear was caused by his time in 
service.  The examiner's rationale was that since the appellant 
had "perfect hearing" at the time of his discharge from 
service, his current disorder had to be due to post-service noise 
exposure.  

Notwithstanding the above, upon separation from service, the 
appellant was not given an audiology evaluation, other than the 
"whisper voice" test, which was within normal limits.  However, 
a normal whispered voice test can neither establish nor rule out 
the presence of a hearing loss disability, as defined in 38 
C.F.R. § 3.385 (2009), in that these results are inaccurate to 
determine the presence of high frequency hearing loss.  
Particularly in light of Hensley, this examination is without 
probative value.  The service medical treatment records do show 
that in June 1956, the appellant was diagnosed as having a 
perforated right ear drum and a "reddened" left ear drum.  The 
appellant was diagnosed as suffering from otitis media and 
provided with medications to combat the condition.  The record 
reflects that the appellant subsequently returned to full duty 
and no further treatment (or complaints of) is of record.  

Shortly after the appellant was released from active duty, the 
appellant submitted a claim for VA benefits for hearing loss of 
both ears.  Hearing tests using tuning forks were accomplished 
and it was determined that the appellant was suffering from 
hearing loss in the left ear.  Hearing loss in the right ear was 
not discovered.  

Fifty-one years after the appellant was released from active 
duty, he underwent a VA audiological examination in conjunction 
with his claim for benefits.  Audiometric testing showed (pure 
tone thresholds - in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
50
65
LEFT
60
70
75
70
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 56 percent in the left ear.  The 
examiner concluded that the appellant's right ear hearing loss 
was not secondary to the appellant's military service.  The 
examiner hypothesized that since the service medical records 
indicated that the appellant's hearing was within normal limits, 
any current hearing loss was not the result of the appellant's 
admitted military noise exposure.  

However, the statement that the hearing in the appellant's right 
ear was normal at separation is simply not supported by the 
evidence of record; and the Board may reject a medical opinion if 
the Board finds that other facts present in the record contradict 
the facts that formed the basis for the opinion.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).

As described above, when the appellant separated from service, he 
underwent a whisper hearing test.  This test does not produce 
results that indicate whether an individual is experiencing high 
frequency hearing loss.  The Board would also point out a VA 
examination that was performed in April 2000.  This examination 
was accomplished in conjunction with the appellant being fitted 
for hearing aids.  At that time, the examiner concluded that the 
appellant's sensor neural hearing loss was due to loud noises.  

A review of the appellant's claims folder indicates that during 
his service in the US Navy, he was exposed to loud noises while 
onboard various ships.  These noises included wenches, engines, 
and generators.  VA examiners have in fact conceded that over the 
years, the appellant was exposed to loud noises.  

In determining whether evidence submitted by an appellant is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The appellant's exposure to 
loud noises over the course of his Navy enlistment has not been 
contradicted by any other information contained in the claims 
folder.  His limited statements concerning his noise exposure and 
how his hearing loss affects him has remained consistent through 
the long course of this appeal.  The Board finds that this 
evidence is credible, probative, and it adds weight to the 
overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-
156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 
2009).  

Additionally, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In this case, the Board finds that the appellant's assertions 
concerning his hearing loss in the right ear are consistent with 
his military service.  Moreover, they are credible and supported 
by the later diagnosis of hearing loss of the right ear.  

The Board has considered the February 2008 opinion of the VA 
audiologist which concluded that the appellant's right ear 
hearing loss was not related to his period of active service, to 
include noise exposure.  However, the examiner did not indicate 
why the appellant's inservice otitis media and noise exposure 
(and no history of noise exposure after service) did not result 
in the currently diagnosed hearing loss of the right ear.  
Moreover, the examiner blatantly disregarded the faulty end-of-
enlistment physical readings and instead indicated that the 
appellant had "perfect" hearing when he left the Navy.  The 
Board finds that the VA examiner's opinion is based on an 
inaccurate premise, which diminishes its probative value.  Thus, 
the Board will rely on the appellant's assertions in order to 
resolve this matter.  In light of the appellant's record which 
shows repeated acoustic trauma during service and the current 
diagnosis of right ear hearing loss, the Board will resolve any 
doubt in the appellant's favor and conclude that the appellant's 
right ear hearing loss disability had its onset during the 
appellant's period of active service.  

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the appellant shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In view of the 
foregoing, the Board finds that the evidence is, at the very 
least, in equipoise.  Accordingly, the benefit of the doubt in 
resolving the issue on appeal shall be given to the appellant, 
and therefore, service connection for hearing loss of the right 
ear is warranted.  

B.  Tinnitus

The appellant has written and testified that he has suffered from 
ringing of the ears, tinnitus, since service and he believes the 
condition to be due to loud noise exposure he experienced while 
in service.  The service medical treatment records do not show 
the appellant complaining about ringing in his ears either during 
service or upon completion of his enlistment.  Nevertheless, the 
service records do indicate that the appellant was routinely 
exposed to hazardous noise.  

In conjunction with his claim for benefits, the appellant 
underwent a VA audiological examination in January 2008.  At that 
examination, the appellant stated that he had been suffering from 
tinnitus since service, that it "sporadic", and lasted only a 
few moments.  Upon the conclusion of the examination, the 
examiner confirmed the diagnosis of tinnitus but found that the 
condition was the result of post-service noise exposure.  The 
record contains no other statements concerning the etiology of 
the appellant's tinnitus.  The appellant also testified at his 
hearing that he had tinnitus since service.  The Board notes that 
the hearing took place after the VA audiologist concluded that 
the condition began after the appellant left the US Navy.  

In sum, the probative evidence is as follows.  The appellant 
experienced acoustic trauma in service.  The appellant has been 
diagnosed with tinnitus although a VA examiner has hypothesized 
that the condition began after service.  However, as noted above, 
that same VA examiner's opinion has been found not to have 
probity.  Also, the appellant has asserted that he has suffered 
from the condition for many years.  

In determining whether evidence submitted by the appellant is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The appellant's statements 
that he has proffered during the course of this appeal have not 
been contradictory.  Moreover, they have been consistent with the 
exigencies of active duty service and more specifically with the 
duties performed by the appellant while he was stationed aboard 
ships.  It is further noted that since the appellant filed his 
claim, his recitation of the assertions made has remained 
consistent and not at odds with other statements made by the 
appellant.  Thus, the Board finds that the appellant's written 
and testimonial evidence is credible, probative, and it adds 
weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. 
App. 145 155-156 (1996).

The Board acknowledges that a VA audiologist has hypothesized 
that the appellant's diagnosed tinnitus was not caused by 
inservice noise exposure.  With regards to this piece of medical 
evidence, the Board must weigh the credibility and probative 
value of the medical opinion, and in so doing, the Board may 
favor one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).  
The Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it pertains 
to obtaining an overview of an appellant's medical history, is 
not a requirement for private medical opinions.  A review of the 
claims file by a VA examiner, without more, does not 
automatically render the VA examiner's opinion competent or 
persuasive since the claims file is a tool to assist in 
familiarity for the physician with the claims file, and 
conversely a private medical opinion may not be discounted solely 
because the opining clinician did not review the claims file as 
there are other means by which a physician can become aware of 
critical medical facts, such as a history of treating the 
appellant for an extended period of time and/or reviewing 
pertinent medical literature.  The relevant focus is not on 
whether the clinician had access to the claims file, but instead 
on whether the clinician was "informed of the relevant facts" 
in rendering a medical opinion.

Thus, when VA refers to facts obtained from review of the claims 
file as a basis for crediting one expert opinion over another, it 
is incumbent upon VA to point out those facts and explain why 
they were necessary or important in forming the appropriate 
medical judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the process 
of formulating a medically valid and well-reasoned opinion.  The 
Court further held that a medical opinion that contains only data 
and conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes is derived.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in 
Nieves-Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion.

In this instance, the Board questions the conclusion made by the 
VA audiologist.  The examiner failed to point to established 
facts in the opinion given nor did he provide any type of 
reasoning in his analysis of the situation.  There is no evidence 
that the examiner discussed the salient facts or provided 
complete rationale for all conclusions presented, as noted in the 
discussion above.

Accordingly, the Board does not find the opinion probative in 
that it is not well-reasoned, detailed, or consistent with other 
evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion.).

Nevertheless, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has further clarified that lay evidence 
can be competent and sufficient to establish a diagnosis or 
etiology when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Information in the service records supports the appellant's 
contentions and his assertions concerning his noise exposure are 
consistent with service.  The Board further believes that the 
consistent written and spoken statements and as such, the 
statements are competent to show in-service occurrence because 
the condition itself (ringing in the ears) is capable of lay 
observation.  Again, see Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009) (rejecting view lay person is not competent to 
provide testimony regarding nexus); see also Barr v. Nicholson, 
21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is 
not always required to establish the elements of in-service 
incurrence and nexus); Gutierrez v. Principi, 19 Vet. App. 1, at 
8-9 (2004) (lay persons are competent to report objective signs 
of illness in Persian Gulf War illness cases). 

When, after consideration of all evidence and material of record 
in a case, there is an approximate balance of positive and 
negative evidence regarding any material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); see 
also 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  The Court pointed out 
in Gilbert that under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the service member prevails.  In 
view of the foregoing, the Board finds that the evidence is, at 
least, in equipoise.  Because the evidence is in equipoise, and 
since the appellant is supposed to be afforded the benefit-of-
the-doubt, the Board concludes that the appellant's tinnitus is 
the result of noise exposure he endured while he was on active 
duty in the US Navy.  Therefore, service connection is granted.  


ORDER

1.  New and material evidence has been received to reopen the 
claim for entitlement to service connection for hearing loss of 
the right ear; to this extent, this portion of the appeal is 
granted.  

2.  Entitlement to service connection for hearing loss of the 
right ear is granted.

3.  Entitlement to service connection for tinnitus is granted.


REMAND

As reported on the front page of this action, in addition to 
asking that service connection be granted for hearing loss of the 
right ear, the appellant has also requested that his service-
connected left ear hearing loss be assigned a higher rating.  
Based on the Board's above action, that of granting service 
connection, the issue involving the left ear will be returned to 
the RO/AMC so that both ears may be rating together.  In other 
words, the Board believes that the appellant's increased rating 
claim is inextricably intertwined with the service connection 
claim (involving the right ear).  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (holding that issues are inextricably 
intertwined and must be considered together when a decision 
concerning one could have a significant impact on the other).  
Now, in order to determine whether the appellant is entitled to a 
compensable evaluation for service-connected hearing loss, 
hearing loss of both ears must be rated in conjunction with one 
another.  

Moreover, a remand is necessary to afford the appellant with a VA 
audiological examination that would evaluate the current level of 
severity of the appellant's now service-connected bilateral 
hearing loss.  Although the appellant was afforded a VA 
audiological examination February 2008, which provided the 
audiometric findings, the examiner did not specifically comment 
on whether the appellant experienced any functional effects as a 
result of his hearing disability.  The Court has held that in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007) 455.  

Given the above, the Board finds that further VA audiological 
examination of the appellant's bilateral hearing loss is required 
prior to adjudication of this appeal.  The action identified 
herein is consistent with the duties imposed by the VCAA.  
However, identification of specific action requested on remand 
does not relieve the RO/AMC of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the action requested in this Remand, the 
RO/AMC should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

1.  The RO/AMC must review once again the 
entire claims folder and ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159 (2009) 
are fully complied with and satisfied as to 
the remaining issue on appeal.  The claims 
folder must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

2.  The RO/AMC should contact the appellant 
and ask that he identify all sources of 
hearing treatment received from 2008 to the 
present and furnish signed authorizations 
for release to the VA of any private 
medical records in connection with each 
non-VA source identified.  Copies of the 
medical records from all sources, including 
VA records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any private 
treatment records are not successful, the 
AMC/RO should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2009).

3.  The RO/AMC should schedule the 
appellant for a VA audiological examination 
in order to determine the current nature 
and severity of his bilateral hearing loss.  
The complete claims folder and this remand 
should be made available to the examiner 
before the examination.  

In addition to providing the results of 
audiometric testing, the examiner is asked 
to fully describe any functional effects 
caused by the appellant's bilateral hearing 
loss, that is any effects the appellant's 
hearing disability has on his occupational 
functioning and daily activities.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder and 
this Remand must be made available to the 
examiner for review before the examination.  
The results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  The AMC/RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action. 
38 C.F.R. § 4.2 (2009); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Thereafter, the AMC/RO should 
readjudicate the issue on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and his accredited 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order.  The appellant need 
take no action unless otherwise notified.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The purpose of the examination requested in this 
remand is to obtain information or evidence (or both), which may 
be dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


